Citation Nr: 1043274	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability, 
including as secondary to right knee disability.

3.  Entitlement to service connection for a hip disability, 
including as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to 
September 1977.  He also served with the Wisconsin Army National 
Guard following his period of active duty.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, in which the RO denied the Veteran's claims for 
service connection for a right knee disability and for back and 
hip disabilities, including as secondary to his claimed right 
knee disability.

The Board subsequently remanded the case in May 2009 for further 
evidentiary development and adjudication.  The Board instructed 
the agency of original jurisdiction (AOJ) to seek to obtain the 
Veteran's service treatment records from the Wisconsin National 
Guard, provide the Veteran with an orthopedic examination, and 
then re-adjudicate the claims.  The AOJ obtained all available 
records from the Wisconsin National Guard and scheduled the 
Veteran for VA examination in December 2009, to which he did not 
report.  (It appears that the notifications were returned as 
undeliverable and efforts to contact the Veteran were 
unsuccessful.)  The Veteran was then provided a supplemental 
statement of the case in June 2010, in which the AOJ again denied 
the Veteran's service connection claims.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  A chronic disability of the right knee is not shown to be 
related to military service or an event of service origin.

2.  The Veteran does not have a back disability attributable to 
military service, and no back disability has been caused or made 
worse by a service-connected disability.

3.  The Veteran does not have a hip disability attributable to 
military service, and no hip disability has been caused or made 
worse by a service-connected disability.

4.  No arthritis of the right knee, back, or hip was manifested 
within a year of separation from service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

2.  The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, and no back disability is proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The Veteran does not have a hip disability that is the result 
of disease or injury incurred in or aggravated during active 
military service, and no hip disability is proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims on 
appeal has been accomplished.  

In this respect, through a January 2007 notice letter, the 
Veteran received notice of the information and evidence needed to 
substantiate his claims.  Thereafter, the Veteran was afforded 
the opportunity to respond.  Hence, the Board finds that the 
Veteran has been afforded ample opportunity to submit information 
and/or evidence needed to substantiate his claims.  

The Board also finds that the January 2007 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2007 letter.

In addition, the Veteran was given notice regarding the award of 
an effective date and rating criteria pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in the January 2007 
notice letter.  The Board does not now have such issues before 
it.  Consequently, a remand for additional notification on these 
questions is not necessary.  The Board thus finds that "the 
appellant [was] provided the content-complying notice to which he 
[was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal. Here, the Veteran's service 
treatment records were initially deemed unavailable by the 
National Personnel Records Center; formal findings of 
unavailability were entered into the record in March 2007 and 
again in March 2008, and the Veteran was notified via letter of 
the unavailable records in March 2008 and February 2008.  
Subsequently, however, the Wisconsin National Guard has provided 
available service treatment records, which were obtained and 
associated with the Veteran's claims file pursuant to the Board's 
May 2009 remand.  In addition, records from the Veteran's private 
and VA treatment have been associated with the claims file.  The 
Veteran was scheduled for VA examination in December 2009 but 
failed to report to the scheduled examination.  See 38 C.F.R. § 
3.655 (2010) (when entitlement to the benefit sought cannot be 
granted without an examination, and the claimant fails to appear 
without good cause, an original claim shall be rated based on the 
evidence of record).  (It appears that the notifications were 
returned as undeliverable.  Additional efforts were made to 
contact the Veteran, but to no avail.  His failure to keep VA 
informed as to his whereabouts has led to his failure to appear 
for VA examination.)  The Veteran has further been given the 
opportunity to submit evidence, and he and his representative 
have provided written argument in support of his claims.  
Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing records 
pertinent to the claims that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for a right knee 
disability.  He is also seeking service connection for back and 
hip disabilities.  He claims the back and hip problems are 
secondary to his claimed right knee disorder.  The Board notes 
initially that the Veteran has stated on multiple occasions, 
including in his December 2006 claim for benefits and on his 
September 2007 VA Form 9 (Appeal to Board of Veterans Appeals), 
that he believes his back and hip disabilities were caused by his 
claimed right knee disorder; he has not indicated at any time 
that he believes these disabilities are directly related to his 
time in service.  Nevertheless, the RO has considered these 
claims on a direct service connection basis as well as a 
secondary basis.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (2010).  This includes a 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Relevant medical evidence of record consists of the Veteran's 
service treatment records as well as post-service treatment the 
Veteran has received from both private and VA treatment 
providers.  Review of the Veteran's service treatment records 
reflects that he reported no problems with his back or his knees 
at his January 1972 induction report of medical history.  
Similarly, at an examination performed in July 1977 pursuant to 
the Veteran's separation from active duty, the Veteran was found 
to have a normal spine, musculoskeletal system, and lower 
extremities bilaterally.  At that time, the Veteran wrote on the 
examination form that "to the best of my knowledge I'm in good 
health."  There is no indication in the record that the Veteran 
received treatment for his claimed knee injuries during service.  

Records from the Veteran's post-service treatment at VA 
facilities reflect that he was seen in October 2006 for 
complaints of knee pain, which he stated he had experienced since 
service.  He was again seen in December 2006 for an orthopedic 
examination pursuant to complaints of pain in his right knee; at 
that time, the orthopedist noted the Veteran's report of having 
sustained a twisting injury to his knee in October 2006, as well 
as having sustained two separate injuries to the knee on active 
duty.  At that time the Veteran underwent magnetic resonance 
imagery, which revealed degenerative joint disease in the knee as 
well as a medial meniscal tear.  The Veteran subsequently 
underwent arthroscopy on the knee and has since received ongoing 
treatment for osteoarthritis and pain in the knee.  A VA 
treatment provider further stated in a January 2007 treatment 
note that she believed the Veteran's right knee disability to be 
"likely related to twisting injury sustained fall of 2006," 
rather than to his claimed in-service injuries.

The Veteran has also submitted multiple written statements to VA 
in which he has indicated his belief that his current right knee 
disability is related to two injuries he sustained while on 
active duty.  Specifically, the Veteran stated in his September 
2007 VA Form 9 that his right knee was twice put into a cast 
during service for injuries he sustained to the knee.  Similarly, 
the Veteran recounted to his VA treatment provider at a November 
2007 treatment visit that he was injured in service when a locker 
fell on his knee and again when he fell off a tank and hit his 
knee on a tree stump.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a right knee disability.  The Board 
notes in particular that the Veteran's claimed 1974 and 1975 in-
service injuries, on which the Veteran blames his current right 
knee disability, were not noted in his service treatment records.  
The Veteran did not receive any documented treatment at the time 
for his claimed knee injury, and subsequent treatment records and 
examination reflect no residuals of any in-service right knee 
injury.  In fact, the Veteran was not seen for complaints of pain 
or other problems with the knee at any time during service.  
Further, a subsequently prepared report of medical examination, 
prepared in July 1977 at the time of the Veteran's separation 
from active duty, was negative as to any problems with the knee.  
That any in-service injury resolved without residuals is 
supported by the fact that the Veteran did not seek treatment for 
any problems with the knee until nearly 30 years after his 
separation from service, at an October 2006 VA treatment visit.  
In addition, the Board looks to the statement by the Veteran's VA 
treatment provider in January 2007, in which she opines that the 
Veteran's current right knee disability is related to a 2006 
twisting injury to the knee rather than to any incident in 
service.  Additionally, no arthritis was shown within a year of 
the Veteran's separation from active military service.  38 C.F.R. 
§§ 3.307, 3.309.

The Board concedes that the Veteran's current treatment records 
confirm a current right knee disability, but concludes that there 
is no competent medical evidence relating that disorder to 
service.  Even accepting the Veteran's complaints of in-service 
knee injuries, the Board notes that no complaints or findings of 
chronic knee disability were noted at the time of the Veteran's 
separation medical examination in July 1977.  Records of the 
Veteran's post-service treatment further reflect that he did not 
seek treatment for or reference any knee problems for nearly 30 
years following his separation from service.  When examined for 
separation from service, the Veteran was found to have a normal 
musculoskeletal system, and no problems with his joints were 
noted.  Similarly, the examiner found all the Veteran's 
extremities to be normal, and the Veteran himself stated that he 
was in "good health" at that time.  This evidence leads to the 
conclusion that the Veteran's statements regarding continued 
problems since service are not credible.  

The Board acknowledges the Veteran's contention that his current 
right knee disability stems from in-service injuries.  However, 
in concluding that the Veteran's current knee disability is not 
related to his time in service, the Board looks in particular to 
the Veteran's July 1977 separation examination, at which his 
musculoskeletal system and lower extremities were found to be 
normal.  Also compelling is the January 2007 VA treatment 
provider's conclusion that the Veteran's current right knee 
disability is due to a twisting injury the Veteran sustained in 
2006 rather than to service.  Furthermore, the Board finds 
persuasive the absence of medical evidence to support a finding 
of a nexus between any in-service fall and the Veteran's current 
right knee disability.  In that connection, the Board notes that 
the Veteran's treatment providers, although acknowledging the 
Veteran's report of in-service injury, have not established any 
etiological link between any earlier injury and the Veteran's 
current right knee disability.  To the contrary, the Veteran's VA 
treatment provider opined in January 2007 that the disability was 
instead due to an intervening twisting injury the Veteran 
sustained in 2006, nearly 30 years after service.  There is 
simply no medical evidence in the record supporting a finding of 
an etiological relationship between any claimed in-service injury 
and his current right knee disability.  

The Board sought further medical opinion evidence in this case.  
In that regard, the Court has emphasized that "[t]he duty to 
assist in the development and adjudication of a claim is not a 
one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
Veteran's failure to report for a VA examination needed to 
produce evidence essential to his claims.  If the Veteran 
believes he is entitled to service connection for a right knee 
disability, he must at least fulfill his minimal obligation of 
keeping VA informed as to his whereabouts and reporting for a VA 
medical examination when it is scheduled.  As already noted, when 
entitlement to an original compensation claim cannot be 
established without a VA examination and a claimant, without good 
cause, fails to report for such an examination, the claim shall 
be rated on the evidence of record.  38 C.F.R. § 3.655.  As 
discussed above, and because the Veteran's statements of 
continuity are not credible, there is simply no evidence of 
record to support a finding that the Veteran's right knee 
disability is traceable to his active military service.  
Likewise, no medical evidence links a back or hip disability to 
military service or to his right knee disorder.  As the Veteran 
has failed to report to a VA examination without showing good 
cause, and without any medical evidence to support his claims, 
the Board has no alternative but to deny the Veteran's claims.  
See Kowalski, 19 Vet. App. at 176 (holding that appellant's 
refusal to undergo a VA examination was addressed appropriately 
by 38 C.F.R. § 3.655(b)).

Turning to the Veteran's claims of secondary service connection, 
as discussed above, the Board finds that entitlement to service 
connection for a right knee disability is not warranted.  Thus, 
as a matter of law, the Veteran's claim for service connection 
for back and hip disabilities as secondary to right knee 
disability must fail.  Insofar as the condition to which the 
Veteran claims these disabilities are secondary has not been 
granted service connection, the claims for secondary service 
connection must also fail.  See 38 C.F.R. § 3.310.  For this 
reason, the Veteran's claims for secondary service connection 
must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack of 
legal merit).

For all the foregoing reasons, the Board finds that the Veteran's 
claim for service connection for a right knee disability, a back 
disability, or a hip disability must be denied.  In reaching its 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a hip disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


